Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, fig. 3 of Hiley (US 2016/0380621) teaches a waveform generator configured to generate two waveforms of opposite polarity so as to provide a voltage gain across a load [344,346], the waveform generator comprising: a primary side circuit [314,338, primary inductor of 328,340] comprising a first inductor [eg. primary inductor of 328]; and a secondary side circuit [316,secondary inductor of 328,342] comprising a second inductor [eg. secondary inductor of 328] inductively coupled to the first inductor, a first output region [320] conductively coupled to the load, and a second output region [324] conductively coupled to the load, wherein the first inductor is arranged to be conductively coupled to the first output region (via 314) so as to supply a first of the two waveforms to the load, and wherein the second inductor is arranged to be conductively coupled to the second output region (via 324) so as to supply a second of the two waveforms to the load. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, wherein the first output region comprises a first capacitor, the first capacitor having a first terminal conductively coupled to a second terminal of the first inductor and a second terminal conductively coupled to a second terminal of the load, and wherein the second output region comprises a second capacitor, the second capacitor having a first terminal conductively coupled to a first terminal of the second inductor and a second terminal conductively coupled to a first terminal of the load.
Regarding claims 2-23, these claims are allowed since they depend on claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIBIN CHEN/Primary Examiner, Art Unit 2896